DETAILED ACTION

	This Office action is in response to application papers filed on 13 March 2020, which includes a preliminary amendment that has been entered.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 13-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 
In the present instance, claim 13, line 21 recites the broad recitation “a gate”, and the claim also recites “in particular a surrounding gate” which is the narrower statement of the limitation.
Further, claim 17, line 2 recites the broad recitation “a dielectric material”, and the claim also recites “in particular SiO2” which is the narrower statement of the limitation.
Also, claim 18, lines 2-3 recites the broad recitation “a metal chalcogenide”, and the claim also recites “in particular MoS2 or WS2 or WSe2 or MoSe2” which is the narrower statement of the limitation.
Claims 13, 17-18 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 13 recites the limitation "the channel structure" in line 1; and
Claim 22 recites the limitation "The method for fabricating a chemical or biological sensor provided with at least one transistor" in lines 1-2.
There is insufficient antecedent basis for these limitations in claims 13, 22.
Claims 14-22 are rejected under 35 U.S.C. 112(b) because they depend on claim 13.


Allowable Subject Matter

4.	Claims 13-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.

5.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, in combination with the other claim limitations, a method for producing a transistor that includes the steps of forming on one or more molding blocks a thin layer of semiconductor or semimetallic material consisting of one to ten atomic or molecular monolayers of two dimensional crystal, removing the thin layer at the level of the top portion of the molding blocks, and removing the one or more molding blocks while retaining one or more portions of the thin layer extending against at least one lateral face of the molding blocks.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references teach methods for forming transistors that utilize fins as channels.  The closest prior art is WO 2014/197857 A1 (from applicant’s IDS), which at least lacks the claim feature of removing the thin layer at the level of the top portion of the molding blocks.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws